Citation Nr: 1446019	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-45 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from August 1988 to November 1988.  The Veteran then served on active duty from May 2003 to August 2005, to include a tour in Southwest Asia during the Persian Gulf War.  The Veteran died in October 2005.  The Appellant is the Veteran's surviving spouse.

The Appellant's claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Appellant filed a Notice of Disagreement (NOD) in July 2009.  The RO issued a Statement of the Case (SOC) in August 2010.  In November 2010, the Appellant filed her Substantive Appeal.  Thus, the Appellant perfected a timely appeal of these issues.

In January 2013, the Appellant was afforded her requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

The RO certified this appeal to the Board in November 2012.  In January 2013, the Appellant submitted additional evidence.  However, she waived her right to have the RO initially consider this evidence in a January 2013 statement.  38 C.F.R. §§ 20.800, 20.1304 (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 

The issue of entitlement to service connection for the cause of the Veteran's death is
addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2006 decision, the RO denied service connection for the cause of the Veteran's death.

2.  Evidence added to the record since the January 2006 decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The January 2006 decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received since the January 2006 decision is new and material and the claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013).  In light of the favorable determination being reached, the Board finds that no further discussion of VCAA compliance is necessary as any error that was committed as to either the duties to notify or assist is harmless.

New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  Unless the Chairman of the Board orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In this case, no exceptions to finality apply and that decision is final as to the evidence then of record.  Id.  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118. Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

In a January 2006 decision, the RO denied service connection for the cause of the Veteran's death on the basis that the Veteran's Under Other Than Honorable Conditions military discharge from his second period of service barred the Veteran (and thus the Appellant) from receiving VA disability benefits.  
Subsequent to the January 2006 decision, in December 2008, the Veteran's military discharge from his second period of service was upgraded to "General, Under Honorable Conditions" by the Army Discharge Review Board.  As a result, the Veteran's military discharge was no longer a bar to VA disability benefits.  The change in discharge evidence added to the record since the January 2006 decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for the cause of the Veteran's death and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of service connection for cause of death.

	
ORDER

New and material evidence having been received, the claim of entitlement to service connection for the cause of the Veteran's death is reopened, and the claim is granted to this extent only.


REMAND

After careful review, the Board has determined that further development of the claim is required prior to adjudicating the Appellant's claim.

The Appellant contends that the Veteran committed suicide as a result of a psychiatric disorder incurred during his service in Iraq.

The Veteran died in October 2005. At the time of the Veteran's death, service connection was not in effect for any disabilities.  Upon entry into his second period of military service, the Veteran's February 2003 military entrance examination did not document any psychiatric disorder and the Veteran denied the use of any illegal drugs.  Both the Veteran's military roommate (in a December 2005 statement) and the Veteran's spouse (at the Board hearing) stated that the Veteran did not have any psychological problems prior to entering the military or during his military service from 2003-2004.  In January 2004, the Veteran was sent to Iraq in support of the Persian Gulf War.  In December 2004, the Veteran returned home early without his unit due to a right arm/cervical spine injury that required surgery and convalescence.  Upon returning home from Iraq, the Veteran's service treatment and personnel records document suicidal ideations, and diagnoses of major depressive episode, cocaine-induced mood disorder, and cocaine dependence, as well as periods of absent without leave (AWOL) that required confinement and eventually early military discharge in August 2005.  One month after his military discharge, in September 2005, the Veteran sought psychiatric treatment from the VA Medical Center (VAMC) for depression with suicidal ideation and concern over cocaine use.  He stated that he felt "lost and out of place after receiving an injury in Iraq," and depressed since leaving the military.  In October 2005, the RO received the Veteran's application for compensation benefits, including a claim for service connection for depression.  That same month, the Veteran committed suicide.  The Certificate of Death lists the immediate cause of death as asphyxiation due to hanging.  The October 2005 Report of Investigation by the County Medical Examiner notes that test results were positive for cocaine.  

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).

In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  38 C.F.R. § 3.302(a) (2013).  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  Id.  It is a constant requirement for favorable action that the precipitating mental unsoundness be service connected.  Id.   Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequence of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  38 C.F.R. § 3.302(b) (2013).  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Id.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  Id.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  Id.  

Direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301(a) (2013).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2013).  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.  Id.  Where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin.  Id. 

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(d) (2013).  For the purpose of this paragraph, drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  Id. 

Given all of the above, the Board finds it necessary to obtain a nexus opinion. 

Accordingly, the case is REMANDED for the following action:

1.  In light of the fact that mental health records are sometimes stored at the National Personnel Records Center (NPRC) separately from a Veteran's other service treatment records, please undertake a specific request for any mental health records from the Veteran's period of service.

2.  Upon completion of the above, forward the Veteran's claims file to a psychiatrist or psychologist to determine whether the cause of the Veteran's death is attributable to a non-willful misconduct origin.  Following review of the claims folder, the examiner is requested to provide an opinion on the following questions:

Is it at least as likely as not (50 percent probability or greater) that the Veteran had a psychiatric disorder, including depressive disorder, that was etiologically related to his military service, to include service in Iraq and/or in-service problems with his neck, right shoulder, and right arm? 

If it is determined that the Veteran had a psychiatric disorder that was attributable to his military service, is it at least as likely as not (50 percent probability or greater) that the psychiatric disorder was a principal (primary) or contributory (contributed materially or substantially) cause of the Veteran's death?  The examiner should specifically address whether such psychiatric disorder rendered the Veteran unable to exercise sound judgment at the time of his death.

A complete rationale should accompany each opinion provided.

3.  Thereafter, readjudicate the claim for service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, the Appellant and her representative should be issued a supplemental statement of the case.  Thereafter, the Appellant and her representative should be given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


